ALLEN, Judge.
Although the trial court found that the appellant had violated his probation, neither the revocation order nor the written transcript of the hearing delineates the specific evidence relied on or the particular violation or violations. Black v. Romano, 471 U.S. 606, 105 S.Ct. 2254, 85 L.Ed.2d 636 (1985), indicates that a probationer is entitled to a written statement as to these matters. See also Burton v. State, 651 So.2d 793 (Fla. 1st DCA 1995). The challenged revocation order is therefore reversed, and the case is remanded.
MINER and LAWRENCE, JJ., concur.